Case 6:18-cv-00750-RBD-GJK Document 19 Filed 03/20/19 Page 1 of 2 PageID 68




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

DENISE WELLS,

                       Plaintiff,

v.                                                         Case No: 6:18-cv-750-Orl-37GJK

PREMIER BANKCARD, LLC,

                  Defendant.
_____________________________________

                                    ORDER OF DISMISSAL

       The parties have filed a Joint Stipulation for Dismissal with Prejudice. (Doc. 18).

The notice is effective without an order.         See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). Accordingly, the Clerk

is directed to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on March 19, 2019.




                                            -1-
Case 6:18-cv-00750-RBD-GJK Document 19 Filed 03/20/19 Page 2 of 2 PageID 69




Copies to:
Counsel of Record




                                    -2-
